J. F. Foley, J.
(concurring in part and dissenting in part). The decision of the Worker’s Compensation Appellate Commission should be affirmed in part and reversed in part. It should be affirmed in its extending the liability of General Motors Corporation to March 1, 1989, decedent’s last day of work with smart. It should be reversed with respect to benefits payable after March 1, 1989, with Suburban Mobility Authority for Regional Transportation (smart) and the Second Injury Fund being ordered to pay compensation benefits based on the wages Bemetta C. Arnold was earning as of the last day of her employment with smart and with General Motors being ordered to continue to pay partial compensation benefits from March 1, 1989, to the date of her death as if she were still earning wages from SMART. See Welch, Worker’s Compensation in Michigan: Law & Practice (3d ed, 1996), § 10.26; pp 10-21 to 10-22.
MCL 18.301(5)(e); MSA 17.237(301)(5)(e) provides:
If the employee, after having been employed pursuant to this subsection for less than 100 weeks loses his or her job for whatever reason, the employee shall receive compensation based on his or her wage at the original date of injury.
The fact that the deceased aggravated her condition during her subsequent employment should not result in a reduction of her weekly benefit rate under § 301(5)(e), MCL 18.301(5)(e); MSA 17.237(201)(5)(e). To so hold would result in an absurdity. A worker who is fired or laid off during the first one hundred weeks of subsequent employment would be in a better position than a worker who had to stop working because of an aggravation of a preexisting work-related condition. If such were the law, any claimant *500who is employed by a subsequent employer at lower wages is taking serious risk, because if an aggravation occurred, the motivation and effort involved in seeking subsequent employment would result in a drastically reduced worker’s compensation rate, as here. This is clearly not what the Legislature intended. Nor would such a result be consistent with the remedial nature of the Worker’s Disability Compensation Act.
I therefore dissent from that part of the majority opinion that holds otherwise.